Citation Nr: 0616025	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-36 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO), which, in pertinent part, 
denied the appellant service connection for the cause of the 
veteran's death. 

 
FINDINGS OF FACT

1.  The veteran died in April 2002 as a result of sepsis due 
to or as a consequence of polycythemia vera; at the time of 
death, service connection was not in effect for any 
disability.

2.  The conditions implicated in the veteran's death were not 
manifested in service and are not demonstrated to be 
attributable to service.

 
CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The appellant's claim for service 
connection for the cause of the veteran's death was received 
in June 2002.  Thereafter, the RO provided a VCAA notice 
letter to the appellant that same month explaining the 
various requirement of VCAA.  The June 2002 letter informed 
the appellant why the evidence on file was insufficient to 
grant the claim; what evidence the record revealed; what VA 
was doing to develop the claim; and what information and 
evidence was needed to substantiate her claim.  The VCAA 
letter specifically informed her of what she should do in 
support of the claims, where to send the evidence, and what 
she should do if she had questions or needed assistance.  
Clearly, from submissions by and on behalf of the appellant, 
she is fully conversant with the legal requirements in this 
case.  Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, but was not provided with notice of 
the type of evidence needed to establish an effective date 
for dependency and indemnity compensation benefits.  Because 
of the Board's action in this case, there is no prejudice to 
the appellant in rendering a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board observes that VA has also satisfied its duty to 
assist the appellant.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Specifically, VA 
has associated with the claims folder the veteran's service 
medical records, as well as, private and VA treatment 
records.  The appellant has not identified any additional 
evidence pertinent to her claim, not already of record and 
there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death. For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding a service-connected condition 
was of such severity as to have a material influence in 
accelerating death. In this situation, however, it would not 
generally, reasonably hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself a progressive or debilitating nature. 
38 C.F.R. § 3.312(c)(3)(4); Lathan v. Brown, 7 Vet. App. 359 
(1995).

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA medical records relative to the 
veteran's hospitalization at the Durham VA Medical Center in 
April 2002; the veteran's Certificate of Death; and the 
appellant's contentions.  The Board has also reviewed medical 
evidence developed in connection with prior claims, such as 
the available service medical records and records of 
treatment by his private physicians.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the entire 
evidentiary record.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show.

The veteran's death certificate shows that the veteran died 
on April 16, 2002, at the age of 69 years.  His immediate 
cause of death was sepsis due to or as a consequence of 
polycythemia vera.  There were no other conditions implicated 
in his death.  At the time of death service connection was 
not in effect for any disability.

At the outset, the Board notes that in April 1982, the 
National Personnel Records Center (NPRC) indicated that the 
veteran's service medical records were unavailable because 
they had been destroyed in a fire.  As a consequence, the 
available service medical records consist solely of the 
veteran's October 1952 medical examination for service 
separation, which, while noting that the veteran had a 
symptomatic left great toe due to an ingrown toe nail, is 
negative for any evidence of sepsis or polycythemia vera. 

The appellant argues that the veteran injured his foot in 
service and that residuals of this injury ultimately caused 
the conditions implicated in his death.

Although the appellant believes that there is a relationship 
between the veteran's service and the disease process 
responsible for his death, she is not shown to be medically 
qualified to offer statements or opinions on this matter. 
Therefore, while offered in good faith, her opinion and 
assertions cannot be considered competent medical evidence 
and, as such, are insufficient to establish a nexus linking 
the veteran's death and his service to include events 
therein. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The post service medical records show that the veteran's 
polycythemia was diagnosed in 1987.  A concomitant disease 
was rheumatoid arthritis for which the veteran was receiving 
treatment (Prednisone and Methotrexate).  Liver studies in 
1989 revealed a grade I toxicity.  In 1992, a chest X-ray 
revealed nodules at the base of the right lung.  A needle 
aspiration revealed a cryptococcal infection.  Medical 
records reflect that the veteran also suffered from coronary 
artery disease and hypertension.  

The veteran was hospitalized at a VA Medical Center in April 
2002 for treatment of osteomyelitis of the left great toe.  
In his immunocompromised state, he then developed a 
nosocomial infection.  Sepsis was diagnosed immediately prior 
to his death.  

Here, the probative evidence fails to show that any of the 
disease processes implicated in the veteran's death had their 
onset in service or were in any way attributable to service.  
The appellant's contentions that a disease acquired in 
service aided in the veteran's death has not been established 
by the evidence of record.  Simply put, there is no evidence 
that the veteran's death is related to a disease or injury in 
service.  Accordingly, service connection for the cause of 
the veteran's death is therefore not warranted.  Because the 
evidence is not evenly balanced the rule affording the claim 
the benefit of the doubt does not apply.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


